Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 3, 4, 14 and 16-18 are cancelled.  Claims 1, 2, 5-13 and 15 are pending.  Claims 7-13 are withdrawn.  Claims 1, 2, 5, 6, and 15 are under examination.  
Priority
The instant application is a continuation of PCT/EP2018/078937 filed on 10/23/2018, which claims priority from European application EP17198210.1 filed on 10/25/2017.  

Information Disclosure Statement
	The information disclosure statement filed on 07/15/2022 has been considered.  

Objections and Rejections Withdrawn
The objections over claims 3, 4 and 14 are withdrawn per applicant’s cancellation of the claims.
The rejection under USC 102(a)(1) over Malson US4716154 as evidenced by AAT Bioquest is withdrawn per applicant’s amendments.
The rejection under USC 102(a)(1) over Tamada is withdrawn per applicant’s amendment.  
The rejection under USC 102(a)(1) over Kinsey with evidence is withdrawn per applicant’s amendment. 

Rejection Maintained – Modified As Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more. Claims 1, 3-6 and 14 provide for compositions of vitreous humor (a naturally gelled composition in the eye at physiological pH (around pH of 7.4)) having the components found in the vitreous humor of the eye.  In regards to “artificial”, this term refers to how the composition is made.  However, if it is the natural composition when made, then the claim would also read on the naturally occurring composition as it has the same components and structure.  In regards to claim 15, this may read on a composition, but it may also read on a kit having phosphate buffer/solution at pH 7.0 to 7.7, at least one of creatinine, glucose, urea, xanthine, hypoxanthine sodium lactate and glutathione, and type II collagen and/or sodium hyaluronate, which are all natural products.  In combined form, they create a vitreous humor (a naturally occurring composition) or other natural occurring compositions and separately these are just individual natural products.  Mulla (Role of Vitreous Humor Biochemistry in Forensic Pathology, 2005, Graduate Thesis from University of Saskatchewan, Saskatoon, Saskatchewan) teaches about the vitreous humor.  Mulla provides for components including sodium, urea (1.9-58.5 mmol/L), creatinine (12-578 umol/L), glucose (0.15-28.1 mmol/L), lactate (0.1-22.85 mmol/L), xanthine (204.5-1632 umol/L), and hypoxanthine (100.5-798.5 umol/L) (pages 53-57).  Mulla teaches type II collagen in the vitreous humor (page 2 of Mulla).  Mulla teaches hyaluronic acid in the vitreous humor (page 3) of Mulla).  Greiner et al (Ophthalmic Research, 1991, volume 23, pages 92-97) teaches phosphate metabolites of the vitreous body (vitreous humor) including DHAP, Hex 6-P, α-GP, Fru 1,6-diP, CP, GPE, PCr, ATP, and ADP (abstract of Greiner).  Ankamah et al (Antioxidants (Basel), 2020, volume 9, pages 1-20) teaches collagen concentration in the vitreous body to be 300 ug/ml (300 mg/l) (page 3 of Ankamah).  Ankamah teaches glutathione (average glutathione conc. of 0.26 mmol/L or 260 umol/L) in the vitreous body (pages 7 and 8 of Ankamah).  The presence of these phosphates can serve to buffer the vitreous humor. This judicial exception is not integrated into a practical application because it is a composition that occurs naturally (vitreous humor in the eye) with such components listed in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the composition is meant to serve the same purpose as the natural vitreous humor.
In the presence of PBS, pH 7.4, (a more particular phosphate buffer) applicant has evidence that removing ascorbic acid would lead to higher stability of a composition now imported to into claim 1, but claim 6 is dependent on claim 1 that doesn’t necessitate the phosphate buffer to be PBS.  Note in table 3 removing ascorbic acid still allowed the composition to become turbid and acidic, while removing the ascorbic acid in 0.01 M to 0.04 M PBS, pH 7.4 (table 5) allowed the composition to have stable pH.   Thus, since removing ascorbic acid in claim 6 (dependent on claim 1) with any phosphate buffer of the pH listed does not always lead to better stability, the composition of claim 6 would include compositions of natural products without significantly more.  If claim 1 had the phosphate buffered saline of claim 2, then it would be more in scope with this data.  


Maintained Rejection – Modified As Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Everett Kinsey (Circulation, Ion Movement in the Eye, volume XXI, May 1960) and Shapiro et al (Retina Today, Oct 2015, https://retinatoday.com/articles/2015-oct/vitreous-substitutes) as evidenced by  Mulla (Role of Vitreous Humor Biochemistry in Forensic Pathology, 2005, Graduate Thesis from University of Saskatchewan, Saskatoon, Saskatchewan), as evidenced by Ankamah et al (Antioxidants (Basel), 2020, volume 9, pages 1-20), as evidenced by Bishop (Eye, 1996, volume 10, pages 664-670) and as evidenced by Sobolewska et al (International Journal of Retina Vitreous, June 2017, volume 3,  pages 1-6). 
It is noted that the recitation of “artificial” in this instance is toward a recreation or partial recreation of the composition of the vitreous humor that would be acceptable to the eye.  If the prior art teaches the components and chemical nature of the instant claims, it will read on the claimed composition regardless of whether it is artificially made or not.
In regards to claim 15 and the kit of parts, it is not indicated that parts (A)-(C) must be separated.  In addition, part (D) is optional.  Instructions do not make the kit patentable over prior art teaching a similar kit even if it is silent to the “instructions for use”.   The instructions do not change the composition or structure of the kit components that are important for its use.  
Everett Kinsey teaches concentrations of phosphate, sodium, lactate and glucose in the eye of rabbit (abstract and table 1).  Everett teaches 0.4 mM of phosphate, 12 mM lactate, ascorbate, and 3 mM glucose (table 1).  
Mulla evidences the following.  Mulla provides for components including sodium, urea (1.9-58.5 mmol/L), creatinine (12-578 umol/L), glucose (0.15-28.1 mmol/L), lactate (0.1-22.85 mmol/L), xanthine (204.5-1632 umol/L), and hypoxanthine (100.5-798.5 umol/L) (pages 53-57).  Mulla teaches type II collagen in the vitreous humor (page 2 of Mulla).  Mulla teaches hyaluronic acid in the vitreous humor (page 3) of Mulla).  
Ankamah evidences the following.  Ankamah et al (Antioxidants (Basel), 2020, volume 9, pages 1-20) teaches collagen concentration in the vitreous body to be 300 ug/ml (300 mg/l) (page 3 of Ankamah).  Akamah teaches glutathione (average glutathione conc. of 0.26 mmol/L or 260 umol/L) in the vitreous body (pages 7 and 8 of Ankamah).  
Bishop evidences the presence of hyaluronic acid and collagens in the mammalian vitreous (pages 664-667).  Bishop indicates that collagens are estimated to be 60 ug/ml (mg/L) in bovine eye and 300 ug/ml (300 mg/L) in human eye (page 665).  Bishop evidences that type II collagen in present at about 70-80% of total collagens in the eye (page 665).  
Sobolewska teaches that the pH of the vitreous humor is from 7 to 7.4 (abstract).  
Everett Kinsey with evidentiary references to teach contents (compounds and concentration ranges) of vitreous humor teaches the claims as discussed above.  
Although Everett Kinsey along with the evidentiary references provides for the composition of the vitreous humor of the eye which teaches the instant claims, it does not teach providing the more exact composition proposed by claim 4 or removing ascorbic acid.   
Shapiro teaches making vitreous substitutes to treat retinal disease.  Shapiro teaches that natural polymers like HA and collagen are suitable options, but more considerations must be made than just a composition with such polymers.  
Thus, one of ordinary skill in the art at the time of instant filing would have worked based on the formulation of the in vivo vitreous humor as taught in the prior art to make a more compatible substitute for a vitreous humor.  One of ordinary skill in the art would have seen the naturally occurring vitreous humor and its composition as a starting point when making a substitute to replace vitreous humor in a diseased subject.  Since Shapiro does not recognize ascorbic acid as being a key component for making such substitutes, one of ordinary skill in the art would have considered leaving it out as optional when making substitutes as long as the important component and structure was in place.  One of ordinary skill in the art would have worked within the ranges or near average amounts known in the prior art for vitreous humor compounds in the naturally occurring vitreous humor to provide for a substitute composition that is to mimic the vitreous humor and had a reasonable expectation of success in providing a suitable vitreous humor substitute for use in subjects in need thereof (see MPEP 2144.05 and teachings of concentration ranges/concentrations presented above for the components).  

Response to Arguments over the Rejections under USC 101 and USC 103
	Applicant argues that the use of “artificial” in the claim provides for a composition that is not natural.  Applicant argues that the combination of phosphate buffer with a pH in the range of 7.0 to 7.7 along with components of part B) (formerly a limitation of claim 4) provides for a composition with more stability than what would be found in living beings.  Note that phosphate buffers are a genus that includes natural and non-natural buffering systems having phosphate compounds.  All of the components including phosphate buffers are found inside the cells and fluids (e.g. urine) of animals.  Since the claim still covers naturally occurring phosphate buffers, it provides for embodiments with stability equal to that found in living systems.  The claim does not provide for something that is different than the product of nature even if it is made artificially (artificial is more toward the process of making the composition).  Applicant’s own specification shows that a different buffer also containing phosphates (modified Kreb’s ringer buffer, pH 7.4) does not have an effect on turbidity after 7 days (see tables 1, 2, 3 and 4) while using PBS, pH 7.4, 0.01M allows the composition to be clear.  Thus, not all types of phosphate buffers whether artificial or natural would have equivalent effects.  The current claim 1 captures all these embodiments of phosphate buffer (buffers containing phosphates).  If applicant imported claim 2 into claim 1, then applicant would overcome the rejection under USC 101 as phosphate buffered saline is a non-natural buffer and applicant has some data in the specification showing it aids in stability of the vitreous humor components of the claim.  Applicant may also consider providing features to the claim that are not natural components or structures.  Another route is to use “consisting of” language, which would limit the claim only to components in the body of the claim if the closest naturally occurring counterparts like intracellular environments or the natural vitreous humor would always contain other components.  Applicant would have to ensure that all intended items are in the claim after closure with “consisting of” as nothing may be further added to the composition.  Applicant does provide a table in the applicant arguments from 7/15/2022 to show items that are present in natural VH.  If applicant has support in the instant specification for such components or combination of components, then applicant might also consider an exclusion clause, but should argue as necessary how this differs from the living system as cells are also present around this compartment of the eye.  The instant claims do not say that A) and B) have to be mixed or separated. It was also cited above that phosphate compounds are found in the vitreous body.
	In regards to the rejection under USC 103 over Kinsey and Shapiro with evidentiary references, applicant argues that the use of Shapiro’s formulation is in vivo in the eye while the instant invention is toward an ex vivo use.  As the claims are to a composition of matter and not to a use of the composition, the composition provided by Shapiro is relevant for its teachings in combination with teachings of Kinsey regarding the composition of vitreous humor in the eye to provide for a composition with components and properties of the instantly claimed compositions.  Whether the composition of the prior art is used in vivo or ex vivo is not material to these composition claims.  If the applicant had a method claim toward ex vivo use, then in that form, ex vivo would have to be considered.  
	Applicant argues that their formulations have beneficial properties such as stability and drug delivery abilities.  The examiner notes that applicant does have data, but the claims are not yet commensurate in scope with the data offering better properties.  Including the limitation of claim 2 into claim 1 would be one way to overcome this issue with the 103 rejection over Kinsey and Shapiro.  
	Applicant’s new IDS filed on 7/15/2022 included a reference of supplemental information by Patel that had a formulation relevant to the claims.  It is noted that not all the dependent claims are covered by Patel combined with Sobolewska (see below).  Alternatively, the reference that is a 102(a)(1) document within the grace period also contains some shared inventors along with different authors.  Applicant may filed an affidavit/declaration if applicable in order to overcome this reference.  

New Rejection (As Necessitated by Applicant’s New IDS with fee)
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel et al (Supplementary Information, European Journal of Pharmaceutics and Biopharmaceutics, March 2017 (epub Nov 16, 2016), volume 112, in applicant’s new IDS, different inventive entity with additional authors, but shares some inventors) in view of Sobolewska et al (International Journal of Retina Vitreous, June 2017, volume 3,  pages 1-6, previously cited).
Patel teaches a composition in table S1 with 308.8 microMolar hypoxanthine, 580.5 microMolar xanthine, 10.5 milliMolar sodium lactate, 7.6 millimolar urea, 64.6 microMolar creatinine, 2.2 millimolar glucose, 200 microMolar glutathione and 350 mg/L ascorbic acid.  Table S2 is to stability studies performed with quantities adapted from human VH (vitreous humor). One version does not include ascorbic acid (see table S2) and the formulations are in PBS buffer, although it is not indicated in what concentration or pH range.  
Sobolewska teaches that the pH of the vitreous humor is from 7 to 7.4 (abstract).  
One of ordinary skill in the art at the time of instant filing making compositions to mimic the vitreous humor would utilize concentrations of PBS that would allow pH values from 7 to 7.4 to have similar conditions.  Achieving such pH values would allow one of ordinary skill in the art to optimize the PBS concentrations that would allow for such pH values and their stability.  

New Objection – As Necessitated by Amendment to Claim 15
	Claim 15 is objected to for the misspelling of glutathion after amendment, which needs to be glutathione.  Appropriate correction is required.  

Conclusion
No claims are allowed. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613